Exhibit 10.1

AGREEMENT

THIS AGREEMENT, dated as of January 15, 2015, by and between EV CHARGING USA,
INC., a Nevada corporation (the “Corporation”), and RICHARD S. ASTROM
(“Astrom”),

WITNESSETH:

WHEREAS, on October 27, 2014, the Corporation made a Convertible Promissory Note
in the principal amount of $400,000.00 in favor of Astrom (the “Note”), of which
$375,000 is outstanding; and

WHEREAS, the Note is due on October 27, 2015; and

WHEREAS, the Corporation has requested of Astrom that the date on which the Note
is due be extended to March 31, 2016; and

WHEREAS, Astrom is willing so to extend the date on which the Note is due,

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.     Change of Due Date. The date on which the Note is due is hereby extended
to March 31, 2016. Except with respect to its due date, the Note shall continue
in full force and effect in accordance with its terms. All agreements between
the Corporation and Astrom which make reference to the original due date of the
Note shall be deemed amended to refer to the extended due date agreed to herein.

2.     Pledge Agreement. The Pledge Agreement, dated October 27, 2014, by and
between the Corporation and Astrom shall continue in full force and effect and
the Note, with its due date extended as provided herein, shall continue to be
secured thereby.

3.      Marking of Note; Affixing Copy of this Agreement. Astrom shall
prominently mark the first page of the Note with the legend “See Notice of
Extended Due Date Below Signature” and shall type the following legend beneath
the signature to the Note:

UNDER AN AGREEMENT BETWEEN THE MAKER AND THE PAYEE, DATED JANUARY 15, 2015, THE
MATURITY DATE OF THIS CONVERTIBLE PROMISSORY NOTE HAS BEEN EXTENDED TO MARCH 31,
2016. A COPY OF SAID AGREEMENT IS AFFIXED TO THIS CONVERTIBLE PROMISSORY NOTE,
OR, IF NOT SO AFFIXED, MAY BE OBTAINED AT THE OFFICES OF THE MAKER.

Astrom shall deliver a copy of the Note, legended as provided above and with a
copy of this Agreement attached, to the Corporation.

--------------------------------------------------------------------------------

4.     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.     Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
to be taken into consideration in the interpretation hereof.

6.     Defined Terms. Terms used in this instrument that are defined in the
Note, but not herein, shall have the meanings ascribed to them therein.

7.     Successors and Assigns. This Agreement shall be binding upon and assigns
of the shall inure to the benefit of the parties and their respective heirs,
administrators, successors and assigns.

8.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF). Each of the Parties hereby:

 a. irrevocably consents and submit to the jurisdiction of the Courts of the
    State of Florida and waives any objection based on venue or forum non
    conveniens with respect to any action instituted therein arising under this
    Agreement, in each case whether now existing or hereafter arising, and
    whether in contract, tort, equity or otherwise, and agrees that any dispute
    arising out of the relationship between the Parties or their conduct in
    connection with this Agreement or otherwise shall be heard only in the
    courts described above; and

 b. WAIVES TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
    TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
    ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.



EV CHARGING USA, INC. /s/ Richard S. Astrom                  Richard S. Astrom
By: /s/ Brian C. Howe                    Brian C. Howe          President  

                                                            




     

     